DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                  	       Election/Restrictions
2.1.	Applicant’s election without traverse of Group(I), Claims 1-17  in the reply filed on May 2, 2022  is acknowledged. Applicant also elect Single disclosed Specie as Method of preparing polymeric material comprising a polyester copolymer of sebacic
acid, glycerol and salicylic acid, and the additional glycerol with traverse. Applicant  indicated that this Specie read on Claims 1-14 and 16-17.
2.2.    The traversal is on the ground that examination of all Specie would not impose burden to the Office.  This is not found persuasive because according Applicant's Specification ( see [0038] of PG PUB US 2021/0024686) : "The pharmaceutical compound may be any pharmaceutical compound that includes at least one hydroxyl
group, carboxyl group, or primary amine group and that does not sterically prevent copolymerization of the first monomer and the second monomer. Pharmaceutical compounds may include, but are not limited to, an interleukin inhibitor, a vitamin, an anti-inflammatory agent, a protein, a protease, an herbicide, an aquarium food source, an antimitotic agent, an anti-platelet agent, an anti-coagulant agent, an anti-thrombotic agent, a thrombolytic agent, an enzyme, a chemotherapeutic agent, an antibiotic agent, an antimicrobial agent, an immunological adjuvant, a natural product, vitamin Bl, vitamin B2, vitamin B3, vitamin B5, vitamin."  Thus, searching all Species comprising significant number of choices with respect to  alcohol-pharmaceutical conjugates would definitely impose serios burden to the Office. 
Thus, the requirement is still deemed proper and is therefore made FINAL.
2.3.	Therefore, Claims 15 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
2.4.	Claims  1-14 and 16-17 are active and will be examine on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al ( US 2015/0344618)  in view of Paterson et al " Salicylic acid: a link between aspirin, diet and the prevention of colorectal cancer", 2001 – article attached.
3.1.	 Regarding Claims 1-14 and 16-17 Nicholson ( see Abstract, Fig.2) disclosed water-mediated polymerization method for producing pharmaceutical conjugate of water soluble agent with polymers, wherein particularly suitable polymer is PGS ( hereafter -poly(glycerol sebacate)) – same polymer as elected by Applicant.  Note that method steps disclosed by Nicholson  comprising combining an alcohol monomer as glycerol, adding water soluble agent, adding diacid, reflux obtained mixture under elevated temperate and reduce pressure, removing water and also may comprise steps of adding additional monomers  and an aqueous solution in a vessel, adding an acid monomer to the vessel, removing water from the vessel and obtain polymeric material which comprise conjugate alcohol ( glycerol) with water soluble agent. Note that according to Nicholson water soluble agent may comprise ( see [0028]) " Water soluble agents in accordance with exemplary embodiments may include, for example, a vitamin, an anti-inflammatory agent, a protein, a protease, an herbicide, an aquarium food source, an anti-mitotic agent, an anti-platelet agent, an anticoagulant agent, an anti-thrombotic agent, a thrombolytic agent, an enzyme, a chemotherapeutic agent, an antibiotic agent, an immunological adjuvant, a natural product, a scaffolding material,..".
	Therefore, Nicolson disclose same method of obtaining polymeric material which comprises pharmaceutical conjugate, but silent with respect to use salicylic acid as pharmaceutical agent. 
3.2.	It is well known that aspirin routinely used as anti-inflammatory, an anti-platelet agent and a chemotherapeutic agent ( see for example Yang et al " Aspirin inhibits monocyte chemoattractant protein-I and interleukin-8 expression in TNF .. " ,2004 – reference of Record).
3.3.	However, Paterson teaches that Salicylic acid ( pharmaceutical compound elected by Applicant) can be used as " the cancer‐preventive action of aspirin is due to its principal metabolite, salicylic acid, and that dietary salicylates can have the same effect."- see Abstract. 
	Therefore, it would be obvious to one of ordinary skill in the art to use Salicylic acid as pharmaceutical agent per teaching provided by Peterson in polymeric material comprising conjugate of glycerol and salicylic acid by method disclosed by Nicholson. 
3.4.	Regarding Claims 4 and 11-13 see Nicholson [0030],[0033],[0036],[0039]-[0042].
3.5.	Regarding Claim 17  Nicholson  teaches that ( see [0029]): "  When water-soluble agents are incorporated or utilized in the process of the invention, they are provided in the polymeric material at a therapeutically effective amount and may be employed in pure form or, where such forms exist, in pharmaceutically acceptable salt, ester, or prodrug form. As used herein, the phrase "therapeutically effective amount" of
the water-soluble agents of the invention means a sufficient amount of the agents as therapeutics in the treatment of a disorder, at a reasonable benefit/risk ratio applicable to any medical treatment.".
	Therefore, one of ordinary skill in the art can determine optimum amount of pharmaceutical agent by routine optimization as established in the art: "  optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

                                                      Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.1.	Claims 1-14 and 16 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21  of U.S. Patent No. 9,359,472. Although the claims at issue are not completely identical, they are not patentably distinct from each and represent obvious variant of each other as both required substantially same method of producing pharmaceutical agent conjugate with alcohol ( specifically glycerol),which covalently attached to polyester by ester bond.
4.2.	Claims 1-14 and 16-17  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7  of U.S. Patent No. 10,822,450 because Claims of instant Application 17/065,971 encompass subject matter claimed by US Pat No. 10,822,450.
                                                            Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763